Citation Nr: 9919863	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  99-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a disability rating in excess of 20 
percent for right knee disability.

3.  Entitlement to an increased (compensable) rating for 
calluses of both hands.

4.  Entitlement to an increased (compensable) rating for a 
groin rash.

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.



FINDING OF FACT

The veteran's Substantive Appeal, dated in April 1999 and 
apparently received in May 1999 in conjunction with the RO's 
November 1998 rating denial of a TDIU as well as claims for 
increased ratings for PTSD, right knee disability in excess 
of 20 percent, calluses of both hands and a groin rash did 
not, in any instance, allege a specific error of fact or law 
relative to the November 1998 rating denial.  


CONCLUSION OF LAW

The veteran's Substantive Appeal, dated in April 1999 and 
apparently received in May 1999 in conjunction with the RO's 
November 1998 rating denial of a TDIU as well as claims for 
increased ratings for PTSD, right knee disability in excess 
of 20 percent, calluses of both hands and a groin rash was 
not, in any instance, "properly completed".  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the law, in the context of this appeal, when appealing 
the denial of a given benefit by the agency of original 
jurisdiction, an appellant should, in order to perfect an 
appeal of such denial, submit a "properly completed" 
Substantive Appeal, that is, one providing information 
alleging a "specific error of fact or law" relative to the 
determination being appealed; the Board may dismiss any 
appeal which fails to allege specific error of fact or law 
relative to the determination being appealed.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 20.202.

The record reflects that, in a November 1998 rating decision 
of which the veteran was, in December 1998, informed by 
letter with a copy of the rating decision, the RO denied 
entitlement to a TDIU as well as claims for increased ratings 
for PTSD, right knee disability in excess of 20 percent, 
calluses of both hands and a groin rash.  Following receipt 
of a Notice of Disagreement, a Statement of the Case (SOC), 
which addressed each issue presently stated on the title 
page, was mailed to the veteran in April 1999.  In apparently 
early May 1999, the veteran, through his representative, 
submitted a Substantive Appeal ("VA Form 9"), dated April 30, 
1999.  However, although the submission of the Substantive 
Appeal was timely, the document (which merely asserted, 
pertinently, that "[t]he veteran disputes every item in the 
[SOC] which does not fully grant [the] benefits sought" and 
that he "disagrees with all denials of benefits to which 
he" might be entitled) contained no allegation of any 
'specific error of fact or law' relative to any issue 
addressed in the SOC, and thus was not 'properly completed' 
in accordance with 38 C.F.R. § 20.202.  Given such 
consideration, and in the absence of a 'properly completed' 
Substantive Appeal, the Board elects to dismiss, in 
accordance with 38 C.F.R. § 20.202, the veteran's appeal 
relative to each above-addressed aspect of the November 1998 
rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

In taking the foregoing action, the Board would emphasize 
that it is not challenging, in accordance with 38 C.F.R. 
§ 20.203 (1998), the "adequacy" of any allegation of fact 
or law reflected on the face of the veteran's Substantive 
Appeal.  Rather, as noted above, the dismissal, based solely 
on the provisions of 38 C.F.R. § 20.202, is predicated on the 
exclusive consideration that the veteran's Substantive Appeal 
reflects no allegation of any 'specific error of fact or 
law'.  

Finally, although the Board has disposed of each aspect of 
the veteran's appeal on a ground different from that of the 
RO, the Board is of the view that its disposition (bearing on 
each aspect of the appeal) occasions no conceivable prejudice 
to the veteran.  In this regard, the Board would emphasize 
that its disposition hereinabove is wholly predicated on the 
precise narrative reflected on the face of the veteran's 
April 1999 Substantive Appeal.  The Board's disposition, 
therefore, contemplates the narrative in such document (i.e., 
the April 1999 Substantive Appeal) in its then extant state.  
That verbal narrative is not amenable to change regardless of 
any argument the veteran might advance pursuant to any 
present remand by the Board.  In addition, the Board's 
disposition, as was emphasized above, is predicated solely on 
the provisions of 38 C.F.R. § 20.202 as opposed to any 
'adequacy' consideration addressed in 38 C.F.R. § 20.203, and 
thus the "notice" criteria contained in the latter 
regulation bearing on affording an appellant a period of time 
within which to advance additional argument is not for 
application.  Accordingly, the Board's current disposition of 
the appeal, in the absence of first undertaking any remand 
action, would, in accordance with Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993), seem to occasion no possible or 
conceivable prejudice to the veteran.  


ORDER

A 'properly completed' Substantive Appeal not having been 
received, the claim of entitlement to an increased rating for 
post-traumatic stress disorder is dismissed.

A 'properly completed' Substantive Appeal not having been 
received, the claim of entitlement to a disability rating in 
excess of 20 percent for right knee disability is dismissed.

A 'properly completed' Substantive Appeal not having been 
received, the claim of entitlement to an increased rating for 
calluses of both hands is dismissed.

A 'properly completed' Substantive Appeal not having been 
received, the claim of entitlement to an increased rating for 
a groin rash is dismissed.

A 'properly completed' Substantive Appeal not having been 
received, the claim of entitlement to a total rating based on 
unemployability due to service-connected disabilities is 
dismissed.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals




 

